Exhibit 99.1 United States Oil Fund, LP Monthly Account Statement For the Month Ended January 31, 2010 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 278,489,520 Unrealized Gain (Loss) on Market Value of Futures (456,600,820) Interest Income 35,743 ETF Transaction Fees 19,000 Total Income (Loss) $ (178,056,557) Expenses Investment Advisory Fee $ 853,697 Tax Reporting Fees 227,800 Brokerage Commissions 201,383 NYMEX License Fee 43,290 Audit Fees 13,589 Prepaid Insurance Fees 9,820 Non-interested Directors' Fees and Expenses 8,557 SEC & FINRA Registration Fees 7,750 Total Expenses $ 1,365,886 Net Gain (Loss) $ (179,422,443) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 1/1/10 $ 2,471,252,817 Additions (5,200,000 Units) 193,260,025 Withdrawals (11,100,000 Units) (441,975,700) Net Gain (Loss) (179,422,443) Net Asset Value End of Period $ 2,043,114,699 Net Asset Value Per Unit (57,200,000 Units) $ 35.72 To the Limited Partners of United States Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended January 31, 2010 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
